Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2021

                                      No. 04-21-00059-CV

                             D’SPAIN CONSTRUCTION L.L.C.,
                                       Appellant

                                                v.

                                   George Samuel LUDOLF,
                                          Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 20-274
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        On April 26, 2021, appellant filed an agreed motion to abate this appeal to allow time for
the finalization of settlement documents. The motion stated the parties reached a settlement that
required surveys and other conditions to be completed by October 1, 2021, and requested
abatement of the appeal until that date. On April 28, 2021, we granted the motion to abate and
denied in part, abating the case until May 28, 2021 and ordering the appellant to file (1) a motion
to dismiss the appeal in compliance with Texas Rule of Appellate Procedure 42.1; (2) a detailed
status update; or (3) its brief. On May 24, 2021, the appellant filed a detailed status update,
stating that the parties’ surveyor intends to be done by May 28, 2021, and that the appellant will
provide this court with an update on or before June 28, 2021.

       This appeal is ABATED until July 30, 2021. Appellant is ORDERED to complete all
requirements and file, no later than July 30, 2021, (1) a motion to dismiss this appeal in
compliance with Texas Rule of Appellate Procedure 42.1; or (2) its brief.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court